Citation Nr: 1426315	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to September 14, 2010 and 20 percent disabling thereafter. 

2.  Entitlement to an increased initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to September 10, 2012 and 20 percent disabling thereafter. 

3.  Entitlement to an increased initial rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to September 10, 2012 and 20 percent disabling thereafter. 

4.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and a June 2011 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.  

In April 2010, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at the Detroit RO.  A transcript of the hearing is associated with the claims file, but the AVLJ who conducted the hearing is no longer employed at the Board.  The Veteran was notified in a June 2012 letter that he had the right to testify at another hearing in accordance with 38 C.F.R. § 20.717 (2013).  He responded in July 2012 with a request for a new hearing, and the appeal was remanded for this purpose in  September 2012.  In an April 2013 statement, the Veteran reported that he no longer desired a second hearing and the Board finds that the hearing request is withdrawn.

In August 2010 and September 2012, the Board remanded the case for further development by the originating agency.  The case has now returned to the Board for additional appellate action.

The June 2011 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to service-connected degenerative disc disease of the lumbar spine.  The Veteran filed a claim for increased ratings for radiculopathy in September 2012 and the claims were addressed in a March 2013 rating decision.  However, the Board finds that the initial ratings for radiculopathy are part of the increased rating claim for a low back disability currently on appeal.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  The disability ratings assigned the Veteran's radiculopathy of the lower extremities are therefore part of the claim for an increased rating for a low back disability and are properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this case, but finds that another remand is required by VA's duty to assist.  Clinical records from the Ann Arbor VA Medical Center (VAMC) show that the Veteran underwent surgery of his lumbar spine in February 2012.  Reports of medical appointments since that time document increasing complaints of leg and hip pain since the surgery and a decreased range of motion of the lumbar spine.  During a March 2013 neurosurgery consultation, the Veteran and his physician discussed scheduling a lumbar fusion operation.  The record currently before the Board does not indicate whether the second surgery was ever scheduled or performed.  

Additionally, the Board notes that the Veteran's low back and left hip disabilities have not been examined by VA since September 2010, a period of almost four years.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The need for lumbar spine surgery in February 2012 certainly indicates that the disability worsened since the last examination, and the Board finds that new VA examinations are necessary to determine the post-operative severity of the Veteran's lumbar and left hip disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from the 
Ann Arbor VAMC for the period beginning March 2013.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities, due to the service-connected disability.  Any sensory or motor impairment in the extremities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected left hip arthritis.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all manifestations of the service-connected left hip disability.  The examination must include range of motion studies of the left hip.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether there is ankylosis of the left hip, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.  

A complete rationale should be provided for all expressed opinions.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



